Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Non-Final Rejection 

 The Status of Claims:
Claims 12-14, 21-37 are pending. 
Claims 12-14, 21-37 are rejected. 

DETAILED ACTION
1. 	Claims 12-14, 21-37 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/JP2018/048229 12/27/2018, which has a foreign priority documents, JAPAN 2017-250938 12/27/2017 JAPAN 2018-067231 03/30/2018.
    Drawings
3.         The drawings filed on 6/26/20 are accepted by the examiner. 
        IDS
4.          The IDS filed on 6/26/20 and 9/16/21 were reviewed by the examiner.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14, 21-37 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for preventing diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the 5-HT2c receptor agonist compounds such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before incontinence of feces or stress urinary incontinence occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The passages spanning from a paragraph#0037 to a paragraph#0042 mention the diseases Applicant intend to treat.  3) There is no working example of such a preventive procedure in man or animal in the specification.  4) The claims rejected are drawn to clinical incontinence of feces or stress urinary incontinence medicine and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become incontinence of feces or stress urinary incontinence before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in incontinence of feces or stress urinary incontinence diseases with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of incontinence of feces or stress urinary incontinence generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent incontinence In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the multitude of compounds embraced by the 5-HT2c receptor agonist.
The Examiner suggests deletion of the word “preventing”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Lluel et al (US 2008/0305162 A1).
Lluel et al discloses the incontinence treatment methods in the followings: 

    PNG
    media_image1.png
    364
    621
    media_image1.png
    Greyscale

20. The method according to claim 15, wherein the com­pound is an inhibitor of recapture of serotonin, or a selective inhibitor of recapture of serotonin.
. 21. The method according to claim 20, further wherein the
compound is an agonist, either partial or not, of 5-HT 2c receptors and/or an antagonist of 5-HT3 receptors and/or an antagonist of 5-HT3 receptors and/or of 5-HT4 receptors and/ or of 5-HT7 receptors
. 24. The method according to claim 15, wherein said incon­
tinence is anal and faecal incontinence, real faecal inconti­nence, functional faecal incontinence (FFI), passive faecal incontinence, urgency faecal incontinence or faecal seepage.
(see page 8,  claims 15, 20-21, 24)., 
.


6.	Claim(s) 13, 23, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Sasaki et al (US2010/0317651 a1). .


Sasaki et al  discloses a pyrazinoox­azepine derivative having a superior serotonin 5-HT2c recep­tor activating action and useful as an agent for treatment of a lower urinary tract symptom, obesity  in the followings
Experimental Example 5a 
[0904] The effect of the compound of the present invention for stress urinary incontinence was measured by comparing the leak point pressure before and after the administration of the is compound as shown below.

    PNG
    media_image2.png
    320
    617
    media_image2.png
    Greyscale

(see page 59 , a paragraph#0904, table 3)

Experimental Example 6b 
[0911] The effect of the compound of the present invention for obesity was measured using high-fat diet-loaded rats based on the effects on body weight and food consumption.

    PNG
    media_image3.png
    272
    631
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    474
    589
    media_image4.png
    Greyscale

(see page 50 , Example 8)
These are identical with claims since the prior art does disclose the  method of treating or preventing stress urinary incontinence or incontinence of feces in a subject in need thereof, comprising administering to the subject an effective amount of a 5-HT2c receptor agonist, wherein the effective amount is a dosage lower than the minimum dosage of the agonist as an anti-obesity drug.




Conclusion
Claims 12-14, 21-37 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        10/23/2021